Citation Nr: 0720525	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for the postoperative 
conditions of a right inguinal hernia. 

2.  Entitlement to service connection for lumbosacral strain 
with sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for the postoperative conditions of a 
right inguinal hernia and that denied service connection for 
a lumbosacral strain with sciatica. 

The veteran testified before the Board by videoconference 
from the RO in December 2006.  

The issue of service connection for a lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

The veteran's postoperative conditions from surgery to 
correct a right inguinal hernia are manifested by slight 
discomfort when performing heavy lifting.  The surgical scar 
is stable and well-healed and with no limitation of motion.  
There is no recurrence of hernia or fascial weakness and no 
requirement for a truss.  


CONCLUSION OF LAW

The criteria for a compensable rating for the postoperative 
conditions of a right inguinal hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2005; a rating 
decision in May 2005; a statement of the case in September 
2005; and supplemental statements of the case in February 
2006, May 2006, and June 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that the residual conditions following 
surgery to correct a right inguinal hernia are more severe, 
and he seeks a compensable rating.  He contends that these 
residual conditions include back and leg pain caused by the 
administration of spinal anesthesia during the hernia 
procedure.  The Board will evaluate the symptoms and physical 
conditions of the hernia since that disability is already 
service-connected.  The relationship, if any, between the 
veteran's back and leg symptoms and the hernia or the 
surgical procedure will be addressed in the adjudication of 
the claim for service connection for a lumbosacral condition.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Postoperative inguinal hernia warrants a 10 percent rating if 
it is recurrent, readily reducible, and well supported by a 
truss or belt.  Higher ratings also require a recurrent 
condition.  38 C.F.R. § 4.114, Diagnostic Code 7338.  Scars 
other than on the head, face, or neck warrant a 10 percent 
rating if they are superficial, do not cause limited motion, 
and are of an area 144 square inches or greater; are 
unstable; or are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes, 7802, 7803, 7804.  There are no higher 
ratings.  As there is no evidence of a deep scar or 
limitation of motion in the affected area, other criteria do 
not apply.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805.  

Service medical records showed that the veteran's right 
inguinal hernia was identified when he sought treatment for 
fever and body aches in August 1967 while serving in Korea.  
In October 1967, an examiner referred the veteran to a 
surgery clinic for an evaluation to correct the condition.  
The consultation report is blank.  In his December 2006 
hearing, the veteran stated that surgery was deferred because 
he was near the time for transfer back to the United States.  
The veteran was discharged from service in April 1968.  

In February 1969, the hernia was successfully repaired at a 
VA medical facility.  The surgeon noted that the post-
operative course was uneventful.  In May 1969, a VA examiner 
noted a five and one-half inch linear scar at the surgical 
site.  The properitoneal type repair was snug with no 
evidence of recurrence or weakness in the region.  Records 
from private medical providers in 1969 and from 1979 to 2005 
contained no clinical observations or diagnoses of 
complications associated with the site of the hernia.  In May 
2005, a VA examiner noted the veteran's reports of no 
significant problems with his hernia except for slight 
discomfort when lifting heavy objects.  The veteran did not 
use a truss and there was no evidence of recurrence.  The 
examiner noted a healthy appearing, well-healed scar and 
stated that the condition "is functionally and cosmetically 
disabling" (sic).   

In a May 2006 letter, the veteran's private family practice 
physician stated that the veteran experienced significant 
pain in his back extending to his groin for many years.  In 
his December 2006 hearing, the veteran stated that he 
experienced itching at the surgical site and pain when 
lifting an object.  He was unable to articulate whether the 
pain was from the surgical scar, from muscles in the area of 
the hernia, or from his back condition.  

The Board concludes that a compensable rating for the 
residual conditions of a right inguinal hernia is not 
warranted.  Medical examinations three months after the 
surgery in 1969 and 36 years later in 2005 showed consistent 
conditions.  The hernia is not recurrent, and the veteran 
experiences no limitation of motion with only some discomfort 
on heavy lifting.  The scar is less than 144 square inches, 
superficial, and stable with no limitation of motion or pain 
at the site.  The Board concludes that the May 2005 examiners 
comment on the functional limitation of the scar contains an 
obvious typographical or transcriptional error where the word 
"not" was omitted.  As printed, the comment is completely 
inconsistent with the remainder of the examination report and 
the veteran's hearing testimony.  Therefore, the Board will 
accord no probative value to the specific comment.  

The Board carefully considered the private physician's 
statement in May 2006 that the veteran experienced severe 
groin pain.  However, the statement was included in a 
discussion of symptoms of back pain and a possible 
relationship to an accident in service and to spinal 
anesthesia.  The Board concludes that this physician was 
describing pain from a back condition that was radiating to 
the lower extremities.  This symptom will be fully considered 
in the adjudication of the claim for service connection for a 
lumbosacral condition. 

The weight of the credible evidence demonstrates that the 
veteran's current residual conditions of a right inguinal 
hernia do not warrant a compensable rating.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for the residual conditions of a right 
inguinal hernia is denied. 


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a lumbosacral strain is 
necessary. 

The veteran contends that he injured his back when lifting a 
heavy container over his head in service.  In his December 
2006 hearing, he stated that he sustained the hernia and back 
injury in the same accident and was hospitalized in Korea for 
a week.  Hernia surgery was delayed until he returned to the 
United States and was ultimately performed after discharge at 
the VA Hospital in Little Rock, Arkansas in February 1969.  
The veteran contends that his back condition was aggravated 
by the surgical procedure or the administration of spinal 
anesthesia.  

The only record of the 1969 VA surgery in the file is a two 
paragraph summary showing that the properitoneal approach was 
used but with no further clinical details.  The veteran was 
hospitalized for approximately ten days, and the attending 
physician noted that the veteran's recovery was uneventful.  
Although the RO stated that additional records were not found 
in the file, an additional attempt to recover complete VA 
hospital records from February to March 1969 is warranted in 
view of the veteran's specific contention that his back 
condition was caused by surgery at that time.   

The veteran submitted records of treatment by three private 
physicians and chiropractors for back pain in 1969, and from 
1979 to 2005.  The RO received several lay statements that 
reported observations of the veteran's back and leg symptoms.  
In an April 2005 letter, a private physician stated that the 
veteran had a cystic mass to the left of his spinal column on 
the low back.  In an October 2005 letter, the physician 
suggested that the veteran may have adhesive arachnoiditis 
and recommended an electromyelogram study.  In a May 2006 
letter, the physician stated that the veteran suffered spinal 
fluid leakage from the epidural anesthesia.  He stated his 
opinion that it was more likely than not that the veteran 
suffered nerve damage at the time of his hernia surgery.  

Although the veteran requested and received all the service 
and VA medical records in the file, the private physician did 
not note that he reviewed the records in conjunction with his 
evaluation.   Furthermore, no VA examination of the spine has 
been conducted.  There is lay and medical evidence of a 
current disability, and lay evidence of an injury in service.  
There is also lay and medical evidence suggesting a 
relationship between the back disability and service and 
between the back disability and surgery for the service-
connected hernia.  Therefore, a medical review of the records 
and a VA examination are necessary to decide the claim.  
38 C.F.R. § 3.159 (c) (4). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the VA Hospital in 
Little Rock, Arkansas, or its successor 
facility all available records of the 
veteran's surgery and treatment for a 
right inguinal hernia in February and 
March 1969.  Associate any records 
obtained with the claims file. 

2.  Then, schedule the veteran for a VA 
examination by an appropriately qualified 
VA examiner in the field of orthopedics 
and neurology of the spine.  Request that 
the examiner review the claims file and 
note that review in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
lumbosacral condition including symptoms 
of pain radiating to the groin and lower 
extremities.  Request that the examiner 
provide an opinion whether any back and 
leg disability is at least as likely as 
not (50 percent or greater probability) 
related to a lifting injury in service, 
to any aspect of surgery to repair a 
right inguinal hernia in 1969, or to any 
other aspect of service.  Request that 
the examiner comment on the private 
physician's recommendations for an 
electromyelogram, his diagnosis of a 
spinal cyst, and his opinion that the 
back and leg pain were caused by epidural 
leakage during surgery. 

3.  Then, readjudicate the claim for 
service connection for lumbosacral strain 
with scoliosis.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


